office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b08 sseth postn-118888-14 uilc date date to victoria kanrek associate area_counsel lb_i manhattan from john sweeney branch chief cc intl b08 subject providing notification to a withholding_agent when a beneficial_owner claiming a withholding_exemption for effectively_connected_income fails to file tax returns this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue whether under sec_1_1441-7 the service can notify a withholding_agent that a beneficial owner’s claim of exemption from withholding on payments of income effectively connected with the conduct of a united_states trade_or_business effectively_connected_income is incorrect when the service determines that the beneficial_owner has not filed u s income_tax returns for several years for which the beneficial_owner has claimed the exemption conclusion the service can provide such notification based on its determination that the beneficial owner’s claim of exemption is incorrect due to the beneficial owner’s failure_to_file income_tax returns reporting income for which it has claimed such exemption to the extent that the withholding_agent fails to withhold on payments made to the beneficial_owner after calendar days from the date it receives such notification the withholding_agent may be liable under sec_1461 for any deficiency in the amount withheld facts postn-118888-14 the withholding_agent wa filed forms 1042-s with the service showing a claimed exemption for withholding on payments of effectively_connected_income during an examination wa provided the service with the forms w-8eci certificate of foreign person’s claim that income is effectively connected with the conduct_of_a_trade_or_business in the united_states that it had on file and relied on to support the withholding_exemption for each of these payments the service determined that one of the beneficial owners bo that furnished a form w-8eci to wa for the years at issue and thus was not withheld upon did not file a u s income_tax return for any of those years or for any subsequent years to date bo continues to claim an exemption from withholding on effectively_connected_income based on this determination the examiner proposes to send a notification instructing wa that it cannot rely on bo’s claim of exemption for effectively_connected_income you have requested advice as to whether the service has authority to provide such notification under the regulations pertaining to sec_1441 and sec_1442 analysis sec_1441 and sec_1442 generally require a withholding_agent to withhold percent of any payment of u s source fixed or determinable annual or periodical income made to a foreign_person that is an amount subject_to_withholding see sec_1 a however sec_1441 states that no withholding is required for any item_of_income which is effectively connected with the conduct of a u s trade_or_business and which is included in the gross_income of the recipient under sec_871 providing for graduated rates of tax for effectively_connected_income of nonresident_alien individuals sec_1_1441-4 which addresses the withholding agent’s reliance on a claim of exemption by a beneficial_owner for effectively_connected_income states absent actual knowledge or reason to know otherwise a withholding_agent may rely on a claim of exemption for effectively_connected_income if prior to the payment to the foreign_person the withholding_agent can reliably associate the payment with a form_w-8 upon which it can rely to treat the payment as made to a foreign beneficial_owner a withholding_certificate is valid only if in addition to other applicable_requirements it includes the taxpayer identifying number of the person whose name is on the form_w-8 and represents under penalties of perjury that the amounts for which the certificate is furnished are sec_1442 by cross-reference to sec_1441 provides an exception for withholding on effectively_connected_income that is included in the gross_income of the recipient under sec_882 providing for graduated rates of tax for effectively_connected_income of foreign_corporations because the provisions of sec_1441 and its accompanying regulations generally apply for purposes of sec_1442 we will just refer to those provisions for purposes of this memorandum see sec_1442 sec_1_1442-1 postn-118888-14 effectively connected with the conduct_of_a_trade_or_business in the united_states and is includable in the beneficial owner’s gross_income for the taxable_year in the absence of a reliable claim that the income is effectively connected with the conduct_of_a_trade_or_business in the united_states the income is presumed not to be effectively connected the general provisions relating to withholding agents state in relevant part a withholding_agent must withhold if it has actual knowledge or reason to know that a claim of u s status or of a reduced_rate of withholding under sec_1441 sec_1442 or sec_1443 is unreliable or incorrect for purposes of the regulations under sec_1441 sec_1442 of a withholding_agent may rely on information or certifications contained in or associated with a withholding_certificate or other documentation furnished by or for a beneficial_owner or payee unless the withholding_agent has actual knowledge or reason to know that the information or certifications are incorrect or unreliable a withholding_agent that has received notification by the internal_revenue_service irs that a claim of u s status or of a reduced_rate is incorrect has actual knowledge beginning on the date that i sec_30 calendar days after the date the notice is received sec_1_1441-7 emphasis added you have asked whether the 30-day provision in sec_1_1441-7 in bold above limits the service’s authority to notify a withholding_agent that it cannot rely on a claim of exemption to when the service has sufficient facts to prove that the information provided by the beneficial_owner on the form w-8eci is incorrect for the following reasons we do not interpret the 30-day provision as providing such a limitation a withholding_agent that receives a valid form w-8eci must still withhold if it has actual knowledge or reason to know that the claim of exemption for effectively_connected_income is incorrect thus a withholding agent’s ability to rely on a beneficial owner’s claim that a payment is effectively_connected_income is not limited to the information provided by the beneficial_owner on a form w-8eci the claim being made by the beneficial_owner is that it is entitled to an exemption from withholding on effectively_connected_income that is included in its gross_income for the taxable_year see sec_1441 here bo has claimed in prior years that it is entitled to an exemption from withholding for effectively_connected_income by providing the form w-8eci to wa in making this claim bo certified under penalties of perjury that t he amounts for which this certification is provided are effectively connected with the conduct_of_a_trade_or_business in the united_states and are includible in its gross_income or the beneficial owner’s gross_income for the taxable_year the form w-8eci also included a note at the top postn-118888-14 of the form that states persons submitting this form must file an annual u s income_tax return to report income claimed to be effectively connected with a u s trade_or_business thus we interpret the claim made by bo on its form w-8eci as including a representation that it will timely file a u s income_tax return to include the effectively_connected_income in its gross_income for the years that wa relied on such form and thus did not withhold as bo has made this claim of exemption for effectively_connected_income and has failed to file tax returns including such amounts in gross_income we conclude that the service can determine the claim to be incorrect and provide direct notification to wa under sec_1_1441-7 that it cannot rely on bo’s claim of exemption wa will not be able to rely on bo’s claim of exemption beginning on the date that i sec_30 calendar days after the date that wa receives this notification to the extent that wa continues to rely on bo’s claim after this date and does not withhold it may be liable under sec_1461 for any_tax due on payments for which withholding applies if bo files a u s income_tax return for a year in which wa withholds pursuant to the notification received by the service it may claim a credit or refund if applicable for the amounts withheld at source see sec_1462 sec_1464 sec_301_6402-3 we express no opinion as to whether the notification that the examiner proposes to send to the withholding_agent raises confidentiality and or disclosure of return_information issues under sec_6103 including the extent of information that may be provided to a withholding_agent in a manner consistent with the requirements of sec_6103 case development hazards and other considerations we have not addressed the circumstances under which a withholding_agent that has received notification from the service can once again rely on a beneficial owner’s claim of exemption from withholding on effectively_connected_income we can provide further assistance on this issue upon request please call subin seth at if you have any further questions
